Claims 1-9 have been amended.
The Applicants arguments regarding the limitation: “… calculating a path from every output port on each node to every other node in the switchless direct interconnect network topology based on those nodes and output ports contained in the topology database, wherein each such path is disjoint from one another, and wherein said calculating the disjoint paths is performed independently by each node without the need for any centralized controller within the switchless direct interconnect network topology to assist with same” are persuasive.
The double patenting rejection has been withdrawn as Terminal Disclaimer has been filed and approved.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: For independent claims 1, 4 and 8, the following underlined claim limitation is not disclosed by any prior art: “… calculating a path from every output port on each node to every other node in the switchless direct interconnect network topology based on those nodes and output ports contained in the topology database, wherein each such path is disjoint from one another, and wherein said calculating the disjoint paths is performed independently by each node without the need for any centralized controller within the switchless direct interconnect network topology to assist with same”.

Closest prior art: 
DeCusatis (US20130223277A1) discloses determining disjoint multi-paths in a data center fabric network system, including creating a topology of a data center fabric network system comprising a plurality of switches; determining paths between the pluralities of switches; calculating one or more disjoint multi-paths from a source device to a destination device in the system. However DeCusatis does not consider determining paths from every output port of the switches, and also the disjoint paths are calculated by an OpenFlow centralized controller (FIG. 7). Hence DeCusatis does not disclose: “… calculating a path from every output port on each node to every other node in the switchless direct interconnect network topology based on those nodes and output ports contained in the topology database, wherein each such path is disjoint from one another, and wherein said calculating the disjoint paths is performed independently by each node without the need for any centralized controller within the switchless direct interconnect network topology to assist with same”.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472